DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2014/0103537 A1 to Kaibara teaches a power (¶ [0004]-[0007],[0035]) semiconductor device structure comprising a lateral GaN HEMT (FIGs. 1-6, ¶ [0004]-[0005],[0033],[0034]) wherein: 
drain (7b, ¶ [0034]), source (7a) and gate (8) finger electrodes of the lateral GaN HEMT extend between first and second edges of an active region of a substrate (e.g. edges in FIG. 3A),
a drain interconnect metal finger (11b, ¶ [0037]) contacts each drain finger electrode;
a source interconnect metal finger (11a) contacts each source finger electrode;
source and drain buses (FIG. 4A buses 17b and 17a, ¶ [0040]) run across the active region at positions intermediate the first and second edges of the active region,
the source bus (17b) interconnects (through 13a) first and second portions of each of the source interconnect metal fingers (11a) which extend laterally towards the first and second edges of the active region;
the drain bus (17a) interconnecting (through 13a) first and second portions of each of the drain interconnect metal fingers (11b) which extend laterally towards the first and second edges of the active region;
a source contact pad (e.g. FIG. 1 pad 22a, ¶ [0042]) is provided on the source bus;
a drain contact pad (e.g. FIG. 1 pad 22b) is provided on the drain bus; and
a gate bus (FIG. 1 dashed lined connecting regions 8) interconnects gate finger electrodes to a gate pad (23), as discussed previously, including wherein the source bus (17b) and the drain bus (17a) run across a central region of the active area.
However, prior art fails to reasonably teach or suggest the source contact pad being spaced a first distance from the first edge and the drain contact pad being spaced a second distance from the second edge, said first and second distances being at least a width of the source contact pad and the drain contact pad as claimed in claim 4.
Similarly, prior art fails to reasonably teach or suggest the source contact pad being spaced a first distance from the first edge and the drain contact pad being spaced a second distance from the second edge, said first and second distances being a significant part of a distance between the first and second edges of the active region to meet a design requirement for a resistance of the source and drain interconnect metallization, as claimed in claim 5.  Claims 6-13 are allowable in virtue of depending upon and including all of the limitations of allowable claim 5.
Prior art fails also to reasonably teach or suggest in sufficient detail together first and second levels of interconnect metallization defining an interconnect structure comprising first interconnect fingers, second interconnect fingers, and a first bus and a second bus; each first interconnect finger contacting a first finger electrode and each second interconnect finger contacting a second finger electrode; the first bus extending in a second direction across the active region at a position intermediate the first and second edges of the active region and interconnecting first and second portions of the first interconnect fingers which extend laterally towards the first and second edges of the active region; the second bus extending in the second direction across the active region at a position intermediate the first and second edges of the active region and interconnecting first and second portions of the second interconnect fingers which extend laterally towards the first and second edges of the active region, together with the other limitations of claim 14 as claimed.  Claims 15-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 14.
Lastly, prior art fails to reasonably teach or suggest first and second levels of interconnect metallization defining an interconnect structure comprising source interconnect fingers contacting the source finger electrodes and drain interconnect fingers contacting the drain finger electrodes, a source bus, a drain bus and a gate bus; the drain bus extending in a second direction across the active region at a position intermediate the first and second edges of the active region and interconnecting first and second portions of the drain interconnect fingers which extend laterally towards the first and second edges of the active region; the source bus extending in the second direction across the active region at a position intermediate the first and second edges of the active region and interconnecting first and second portions of the source interconnect fingers which extend laterally towards the first and second edges of the active region, together with all of the other limitations of claim 21 as claimed.  Claims 22-29 are allowable in virtue of depending upon and including all of the limitations of claim 21 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891